Citation Nr: 1420344	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to April 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Board hearing at the RO in December 2011; a transcript is of record.  The Board remanded these issues in April 2012 and January 2013.  

The paper claims file and records in the paperless electronic claims files were reviewed; all pertinent records are currently associated with the paper claims file.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board obtained a medical opinion from an expert through the Veterans Health Administration (VHA), a notified the Veteran in February 2014.  See 38 C.F.R. §§ 20.901, 20.903 (2014).  In response, the Veteran submitted additional evidence and argument and requested that the case be remanded to the AOJ for adjudication.  

Accordingly, the case is REMANDED for the following action:

Re-adjudicate the claims on appeal.  If any claim remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

